JUDGMENT
Aquilino, Jr., Judge:
The plaintiff having moved for judgment based upon the record compiled by the International Trade Administration, U.S. Department of Commerce (“ITA”) sub nom. Antidumping Duty Order and Amendment to Final Determination of Sales at Less Than Fair Value: Certain Cut-to-Length Carbon Steel Plate From Belgium, 58 Fed.Reg. 44,164 (Aug. 19,1993); and the court in slip op. 98-4,22 CIT 6, 994 F.Supp. 395, (Jan. 16, 1998), having granted the motion to the extent of affording the agency 45 days to consider and report whether, in the exercise of its sound discretion, factoring plaintiffs profit on home-market sales of Z-type product in a manner more reflective of the record leads to a weighted-average margin percentage greater than the 3.65 reported at 58 Fed.Reg. 37,091 for the plaintiff; and the ITA not having filed any such report; Now therefore, after due deliberation, it is
Ordered, adjudged and decreed that the 3.65 weighted-average margin percentage reported for the plaintiff at Final Determinations of Sales at Less Than Fair Value: Certain Hot-Rolled Carbon Steel Flat Products, Certain Cold-Rolled Carbon Steel Flat Products, and Certain *139Cut-to-Length Carbon Steel Plate From Belgium, 58 Fed.Reg. 37,083, 37,091 (July 9, 1993), be, and it hereby is, affirmed; and it is further hereby
Ordered that the defendants and their officials, employees, servants, sureties and assigns proceed hereafter in accordance with the foregoing declaratory relief.